Citation Nr: 0925326	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  04-03 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disability, claimed as secondary to service-
connected right leg disabilities.

2.  Entitlement to an increased evaluation for residuals of 
skull fracture, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
fracture of the right tibia and fibula with partial ankylosis 
of the right ankle, currently evaluated as 20 percent 
disabling prior to November 29, 2008 and 30 percent 
thereafter.

4.  Entitlement to an increased evaluation for residuals of 
fracture of the right femur with loss of motion of the right 
knee and shortening of the right leg, currently evaluated as 
10 percent disabling prior to November 29, 2008 and 30 
percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In a decision dated July 2007, the Board denied the Veteran's 
application to reopen a claim of service connection for left 
leg disability, and denied an increased rating for residuals 
of skull fracture.  The Board remanded the increased rating 
claims involving the right lower extremity to the RO for 
further evidentiary development.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order dated June 16, 2008, the Court remanded the issues 
decided by the Board in its July 2007 decision for additional 
development pursuant to the terms of a Joint Motion for 
Remand (JMR).

In his January 2004 VA Form 9, Appeal to Board of Veterans' 
Appeals, the Veteran expressed his contention that he has had 
to "quit all employment" due to severe headaches from his 
service-connected skull fracture and falling because his 
service-connected right leg collapses.  

The Board again refers an issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the Joint Motion is unclear.  The parties to the 
JMR have determined that the Veteran did not receive proper 
notice with regard to his application to reopen a claim of 
service connection for left leg disability, and his claim for 
an increased rating for residuals of skull fracture, 
notwithstanding several notices provided to the Veteran prior 
to the Board's decision. 

With respect to the new and material claim, the parties 
determined that notice provided to the Veteran did not comply 
with the notice requirements as set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), decided by the Court well 
after the RO rating action.  In that decision, the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Kent was addressed in the prior Board decision.  
Notwithstanding, in light of the JMR, the Board will remand 
for additional notice beyond the notice already provided. 

The Veteran filed his application to reopen a claim of 
service connection for left leg disability in July 2001.  For 
claims filed prior to August 1, 2001, new evidence is defined 
as evidence that is not merely cumulative or redundant of 
other evidence previously of record.  38 C.F.R. § 3.156(a) 
(2001).  See generally 66 Fed. Reg. 45620 (August 29, 2001).  
Material evidence is evidence which bears directly and 
substantially upon the specific issue at hand, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Id.  

With respect to the increased rating claim, the parties very 
generally discussed that the Veteran had not been provided 
proper notice of the evidence required to support an 
increased rating claim.  The parties, however, did not 
discuss the impact of a Court decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), dated January 2008, regarding 
notice for increased rating claims in general.  In Vazquez-
Flores, the Court held that notice complying with section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate an increased rating claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.

The Board wishes to avoid an additional joint motion based on 
Vazquez-Flores.  The Veterans Benefits Administration (VBA) 
has issued guidance regarding the notification procedures 
resulting from the Court's decision in Vazquez-Flores.  See 
VBA Fast Letter 08-16 (June 2, 2008).  In pertinent part, VBA 
determined that, in an increased rating claim, a claimant 
must be provided the relevant DC rating criteria under which 
the disability at issue is currently rated.

In light of the Court's decision in Vazquez-Flores and the 
guidance contained in VBA Fast Letter 08-16, the Board will 
remand all the increased rating claims on appeal for 
corrective notice.

In a statement received in May 2009, the Veteran requested 
that VA obtain his hospitalization and surgery records at the 
Memphis, Tennessee VA Medical Center for May 2008 (clearly 
not available before the Board's prior decision) for 
consideration in his appeal.  The Board, therefore, must also 
remand these claims to obtain additional relevant VA clinical 
records identified by the Veteran as relevant to his claims 
on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the TDIU claim (if it 
has not already done so).

2.  Provide the Veteran corrective notice with 
respect to his application to reopen a claim of 
service connection for left leg disability claimed 
as secondary to service connected right leg 
disabilities consistent with the holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  
Additionally, send the Veteran corrective notice 
on his increased ratings claims for right lower 
extremity disabilities and residuals of skull 
fracture consistent with the holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) and the 
guidance set forth in VBA Fast Letter 08-16.  In 
particular, he should be advised as follows:

a) inform the Veteran of the evidence and 
information that is necessary to reopen the 
claim of service connection for left leg 
disability claimed as secondary to service 
connected right leg disabilities under the new 
and material standard in effect prior to 
August 1, 2001, and the evidence and 
information that is necessary to establish 
entitlement to the underlying claim for the 
benefit that is being sought;

b) to submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of his residuals of skull 
fracture, residuals of fracture of the 
right tibia and fibula with partial 
ankylosis of the right ankle, and 
residuals of fracture of the right femur 
with loss of motion of the right knee and 
shortening of the right leg, and the 
effect that worsening of such 
disabilities has on his employment and 
daily life; and

c) notice of the schedular criteria for 
evaluating the residuals of skull 
fracture under DC 5296, and the right 
lower extremity disabilities under DCs 
5256-63.

3.  Obtain the Veteran's clinical records of 
treatment for residuals of skull fracture, right 
lower extremity disability and left lower extremity 
disability at the Memphis VAMC since December 2003, 
to include hospitalization and surgery records in 
May 2008.

4.  After completing any additional necessary 
development, and the actions requested in the prior 
Board remand (if not already done), the RO should 
readjudicate the issues on appeal.  If any claim on 
appeal remains unfavorable, the RO should furnish 
the Veteran and his representative a supplemental 
statement of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

